Exhibit 10.4

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT AGREEMENT

To Purchase Shares of Class A Common Stock of

KIOR, INC.

Dated as of January 26, 2012 (the “Effective Date”)

WHEREAS, Kior, Inc., a Delaware corporation (the “Company”), has entered into a
Loan and Security Agreement of even date herewith (the “Loan Agreement”) with
Vinod Khosla, as trustee of the KFT Trust, Vinod Khosla, Trustee (the
“Warrantholder”) and 1538716 Alberta Ltd. And 1538731 Alberta Ltd.;

WHEREAS, the Company desires to grant to Warrantholder, in consideration for,
among other things, the financial accommodations provided for in the Loan
Agreement, the right to purchase shares of its Class A Common Stock (as defined
below) pursuant to this Warrant Agreement (this “Warrant”);

NOW, THEREFORE, in consideration of Warrantholder executing and delivering the
Loan Agreement and providing the financial accommodations contemplated therein,
and in consideration of the mutual covenants and agreements contained herein,
the Company and Warrantholder agree as follows:

Section 1. Grant of the Right to Purchase Warrant Shares.

For value received, the Company hereby grants to Warrantholder, and
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, Three
Hundred Eighty Seven Thousand Two Hundred Sixty Three (387,263) fully paid and
non-assessable shares of Class A Common Stock at a per share price equal to the
Exercise Price (as defined below). The number and Exercise Price of such shares
are subject to adjustment as provided in Section 8. As used herein, the
following terms shall have the following meanings:

“Act” means the Securities Act of 1933, as amended.

“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such first
person. As used in this definition of the term “Affiliate,” “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of a person by reason of ownership of voting securities, by
contract or otherwise.

“Board” means the board of directors of the Company.

“Business Day” means any day, except Saturday, Sunday or legal holiday, on which
banking institutions in the city of Los Angeles are authorized or obligated by
law or executive order to close.



--------------------------------------------------------------------------------

“Bylaws” means the Company’s bylaws or other similar governing provisions, as
may be amended from time to time.

“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as may be amended from time to time.

“Class A Common Stock” means shares of the Company’s Class A common stock,
$.0001 par value per share.

“Exercise Price” means $11.62 per share of Class A Common Stock, as adjusted as
set forth herein.

“Form Warrant” means a warrant in the form set forth in Exhibit E of the Loan
Agreement.

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price as of the Exercise Date for such exercise multiplied
by the number of Warrant Shares requested to be exercised under this Warrant
pursuant to such exercise.

“Warrant Shares” means the shares of Class A Common Stock issuable upon exercise
hereof.

Section 2. Term of the Agreement.

Except as otherwise provided for herein, the term of this Warrant and the right
to purchase Warrant Shares as granted under this Warrant shall commence on the
Effective Date and shall be exercisable, in whole or in part, at any time, or
from time to time, for a period ending at 5:00 p.m., California time, on the
date that is seven (7) years after the Effective Date or, if such day is not a
Business Day, on the next preceding Business Day (such date or next preceding
Business Day, as applicable, the “Expiration Date”) .

Section 3. Exercise of the Purchase Rights.

(a) Exercise. The purchase rights set forth in this Warrant are exercisable by
Warrantholder, in whole or in part, at any time, or from time to time, prior to
5:00 p.m., California Time, on the Expiration Date, by tendering to the Company
at its principal office a notice of exercise in the form attached hereto as
Exhibit I (the “Notice of Exercise”), duly completed and executed. The date on
which such Notice of Exercise is so tendered is herein referred to as the
“Exercise Date” for such exercise. Promptly upon receipt of the Notice of
Exercise and the payment of the Purchase Price in accordance with the terms set
forth below, and in no event later than three (3) days thereafter, the Company
shall issue to Warrantholder a certificate for the number of Warrant Shares
purchased and shall execute the acknowledgment of exercise in the form attached
hereto as Exhibit II (the “Acknowledgment of Exercise”) indicating the number of
shares which remain subject to future purchases, if any.

The Purchase Price may be paid at Warrantholder’s election either (i) by cash or
check, or (ii) by surrender of this Warrant for Warrant Shares to be exercised
under this Warrant, after which the Company shall, if the remaining number of
shares purchasable hereunder (assuming no Net Issuance) immediately after the
relevant exercise, as determined below, is greater than zero, execute and
deliver, to Warrantholder, an amended Agreement covering such remaining number
of shares (“Net Issuance”). If Warrantholder elects the Net Issuance method, the
Company will issue Warrant Shares in accordance with the following formula:

 

   X = Y(A-B)      

  A

  

 

2



--------------------------------------------------------------------------------

Where:

  

X =     the number of Warrant Shares to be issued to Warrantholder.

  

Y =     the number of Warrant Shares requested to be exercised under this
Warrant (including the number of shares to be cancelled in payment of the
Purchase Price).

  

A =     the fair market value of one (1) share of Class A Common Stock on the
Exercise Date.

  

B =     the Exercise Price per share for such Warrant Shares.

For purposes of the above calculation, the fair market value of the Class A
Common Stock shall mean with respect to each share of Class A Common Stock:

(i) if the Class A Common Stock is traded on the New York Stock Exchange, the
American Stock Exchange, any exchange operated by the NASDAQ Stock Market, LLC
or any other securities exchange, the fair market value shall be deemed to be
the average of the closing prices per share over the five (5) trading day period
ending on, and including, the Exercise Date; or

(ii) if at any time the Class A Common Stock is not listed on any securities
exchange, the fair market value shall be the price per share which the Company
could obtain from a willing buyer (not a current employee or Affiliate) for
Class A Common Stock, in an arms’ length transaction, sold by the Company from
authorized but unissued shares, as determined in good faith by the Board.

Upon partial exercise by either cash or Net Issuance, the Company shall promptly
issue an amended Agreement representing the remaining number of shares
purchasable hereunder (assuming no Net Issuance). All other terms and conditions
of such amended Agreement shall be identical to those contained herein,
including, but not limited to the Effective Date hereof.

(b) Exercise Prior to Expiration. To the extent this Warrant is not, as of the
Expiration Date, previously exercised as to all the Warrant Shares subject
hereto, and if the fair market value per share of Class A Common Stock on the
Expiration Date is greater than the Exercise Price then in effect, this Warrant
shall be deemed automatically exercised, on a Net Issuance basis, pursuant to
Section 3(a) (even if not surrendered) on such Expiration Date. For purposes of
such automatic exercise, the fair market value per share of Class A Common Stock
upon such expiration shall be determined pursuant to Section 3(a). To the extent
this Warrant or any portion thereof is deemed automatically exercised pursuant
to this Section 3(b), the Company agrees to promptly notify Warrantholder of the
number of Warrant Shares, if any, Warrantholder is to receive by reason of such
automatic exercise.

(c) Legend. Each certificate for the Warrant Shares purchased upon exercise of
this Warrant shall bear the restrictive legend set forth on the first page of
this Warrant. Such legend shall be removed and the Company shall, or shall
instruct its transfer agent to, issue a certificate without such legend or any
other legend to the holder of such shares (i) if such shares are sold or
transferred pursuant to an effective registration statement under the Act
covering the resale of such shares by the holder thereof, (ii) if such shares
are sold or transferred pursuant to Rule 144 under the Act, (iii) if, upon
advice of counsel to the Company, such shares are eligible for resale without
any restrictions under Rule 144 under the Act, or (iv) upon the request of such
holder if such request is accompanied (at such holder’s expense) by either (x) a

 

3



--------------------------------------------------------------------------------

written opinion of counsel reasonably satisfactory to the Company that
registration is not required under the Act or any applicable state securities
laws for the resale of the Warrant Shares purchased upon exercise of this
Warrant or (y) a certification by such holder, in customary form, that
conditions to the resale of such shares pursuant to Rule 144(b) (or any
successor thereto) have been satisfied (it being understood that in no event
shall such holder be required to certify as to the satisfaction of the
conditions set forth in paragraph (c) or (i) of Rule 144 (or any successor
thereto). The removal of such restrictive legend from any certificates
representing the Warrant Shares purchased upon exercise of this Warrant is
predicated upon the Company’s reliance that the holder of such shares would
sell, transfer, assign, pledge, hypothecate or otherwise dispose of such shares
pursuant to either the registration requirements of the Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, or in a
transaction not subject thereto, and that if such shares are sold pursuant to a
registration statement, they will be sold in compliance with the plan of
distribution set forth therein.

Section 4. Reservation of Shares.

During the term of this Warrant, the Company will at all times have authorized
and reserved a sufficient number of shares of Class A Common Stock to provide
for the exercise of the rights to purchase Warrant Shares as provided for
herein, assuming this Warrant were exercised in full and not on a Net Issuance
basis.

Section 5. No Fractional Shares or Scrip.

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the fair market
value per share of Class A Common Stock on the Exercise Date for such exercise.

Section 6. No Rights as Shareholder/Stockholder.

This Agreement does not entitle Warrantholder to any voting rights or other
rights as a shareholder/stockholder of the Company prior to the exercise of this
Warrant.

Section 7. Warrantholder Registry.

The Company shall maintain a registry showing the name and address of the
registered holder of this Warrant. Warrantholder’s initial address, for purposes
of such registry, is set forth below Warrantholder’s signature on this Warrant.
Warrantholder may change such address by giving written notice of such changed
address to the Company.

Section 8. Adjustment Rights.

The Exercise Price and the number of Warrant Shares purchasable hereunder are
subject to adjustment, as follows:

(a) Class A Common Stock Change Event. If at any time there shall occur any
transaction (each, a “Class A Common Stock Change Event”) (i) that is either
(w) a recapitalization, reclassification or change of the Class A Common Stock
(other than changes resulting from a subdivision or combination or changes in
par value, including from par value to no par value or from no par value to par
value); (x) any consolidation, merger or combination involving the Company;
(y) any sale, lease or other transfer to a third party of substantially all of
the consolidated assets of the Company and its subsidiaries, taken as a whole;
or (z) any statutory share exchange; and (ii) as a result of such transaction,

 

4



--------------------------------------------------------------------------------

the Class A Common Stock would be converted into, or exchanged for, or would
constitute solely the right to receive, stock, other securities or other
property or assets (including cash or any combination thereof) (such stock,
securities, property, assets or cash, the “Reference Property,” and the amount
of Reference Property that a holder of one (1) share of Class A Common Stock
would be entitled to receive on account of such transaction (without regard to
any arrangement pursuant to which fractional units of property will not be
delivered), a “Reference Property Unit”), then the Company or such successor or
purchasing person, as the case may be, shall, as a condition precedent to such
Class A Common Stock Change Event (and, in the event such successor or
purchasing person is not the Company, the Company shall cause such successor or
purchasing Person to) execute and deliver to Warrantholder an amended Warrant
providing that, from and after the effective time of such Class A Common Stock
Change Event, the consideration due upon exercise of this Warrant shall be
determined in the same manner as if each reference to any number of shares of
Class A Common Stock in this Warrant were instead a reference to the same number
of Reference Property Units. For the avoidance of doubt, from and after such
effective time, the fair market value of a Reference Property Unit shall be
determined (x) to the extent any component thereof consists of securities, on
the same basis as that set forth in the penultimate paragraph of Section 3(a)
and (y) to the extent any component thereof does not consist of securities, on
the basis of the fair market value thereof (determined in good faith by the
Board or the board of directors or similar governing body of the Company’s
successor). If a Class A Common Stock Change Event causes the Class A Common
Stock to be converted into, or exchanged for, or to constitute solely the right
to receive, more than a single type of consideration (determined based in part
upon any form of stockholder election), then the amount and kind of Reference
Property used to determine the composition of the Reference Property Unit shall
be deemed to be the weighted average of the types and amounts of consideration
received by the holders of Class A Common Stock that affirmatively make such an
election. If such successor or purchasing person is not the Company, then such
amended Warrant shall provide for the assumption, by such successor or
purchasing person, of the Company’s obligations with respect hereto. If,
pursuant to such Class A Common Stock Change Event, the Reference Property
includes shares of stock or other securities and property of a person other than
the successor or purchasing person, as the case may be, in such Class A Common
Stock Change Event, then such amended Warrant shall also be executed by such
other person. In connection with a Class A Common Stock Change Event,
Warrantholder may exercise this Warrant, in whole or in part, with the Exercise
Date being deemed to be the effective date of such Class A Common Stock Change
Event, without the need for the relevant Notice of Exercise to specify such
effective date, provided such Notice of Exercise is tendered to the Company no
later than three days before the effective date of such Class A Common Stock
Change Event.

(b) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide the Class A Common Stock, (i) in the case of a subdivision,
the Exercise Price shall be proportionately decreased, and the total number of
Warrant Shares issuable upon exercise of this Warrant (assuming no Net Issuance)
shall be proportionately increased, or (ii) in the case of a combination, the
Exercise Price shall be proportionately increased, and the number of Warrant
Shares issuable upon the exercise of this Warrant shall be proportionately
decreased.

(c) Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall:

(i) pay a dividend with respect to the Class A Common Stock payable in Class A
Common Stock, then (x) the Exercise Price shall be adjusted, from and after the
ex date for such dividend or distribution, to that price determined by
multiplying the Exercise Price in effect immediately prior to such ex date by a
fraction (A) the numerator of which shall be the total number of shares of
Class A Common Stock outstanding immediately prior to such dividend or
distribution, and (B) the denominator of which shall be the total number of
shares of Class A Common Stock outstanding immediately after such dividend or
distribution; and (y) the total number of Warrant Shares issuable upon exercise
of this

 

5



--------------------------------------------------------------------------------

Warrant (assuming no Net Issuance) shall be adjusted, from and after such ex
date, to that number of shares determined by multiplying the total number of
Warrant Shares issuable upon exercise of this Warrant (assuming no Net Issuance)
immediately prior to such ex date by the reciprocal of the fraction referred to
in clause (x) above; or

(ii) make any other distribution with respect to Class A Common Stock, except
any distribution specifically provided for in any other clause of this
Section 8, then, in each such case, provision shall be made by the Company such
that Warrantholder shall receive upon each subsequent exercise of this Warrant,
the same kind and amount of property it would have received in such distribution
had Warrantholder held, on the record date fixed for the determination of the
stockholders of the Company entitled to receive such distribution, a number of
shares of Class A Common Stock equal to the number of Warrant Shares issuable
upon such exercise.

(d) Antidilution Rights. Additional antidilution rights applicable to the
Warrant Shares purchasable hereunder are as set forth in the Company’s Charter
and shall be applicable with respect to the Warrant Shares issuable hereunder;
provided, however, that, notwithstanding anything herein to the contrary, in no
event shall any antidilution right set forth in the Company’s Charter apply
hereto to the extent the application thereof would result in an increase to the
Exercise Price or a reduction in the total number of Warrant Shares issuable
upon exercise of this Warrant (assuming no Net Issuance). The Company shall
promptly provide Warrantholder with any restatement, amendment, modification or
waiver of the Charter that impairs or reduces such antidilution rights;
provided, that, subject to the proviso to the immediately preceding sentence, no
such amendment, modification or waiver shall impair or reduce the antidilution
rights applicable to the Warrant Shares as of the date hereof unless such
amendment, modification or waiver affects the rights of Warrantholder with
respect to the Warrant Shares in the same manner as it affects all other holders
of Class A Common Stock. The Company shall provide Warrantholder with prompt
written notice of any issuance of its stock or other equity security to occur
after the Effective Date of this Warrant that triggered an antidilution
adjustment hereunder the antidilution rights applicable pursuant to the
Company’s Charter, which notice shall include (i) the price at which such stock
or security is to be sold, (ii) the number of shares to be issued, and
(iii) such other information as necessary for Warrantholder to determine if a
dilutive event has occurred. For the avoidance of doubt, there shall be no
duplicate anti-dilution adjustment pursuant to this subsection (d), the forgoing
subsection (c) and the Company’s Charter.

(e) Notice of Adjustments. If: (i) the Company shall declare any dividend or
distribution upon its stock, whether in stock, cash, property or other
securities; (ii) the Company shall offer for subscription pro rata to the
holders of any class of common stock or other convertible stock any additional
shares of stock of any class or other rights; (iii) there shall occur any
Class A Common Stock Change Event; (iv) the Company shall sell, lease, license
or otherwise transfer all or substantially all of its assets; or (v) there shall
be any voluntary dissolution, liquidation or winding up of the Company; then, in
connection with each such event, the Company shall send to Warrantholder: (A) at
least thirty (30) days’ prior written notice of the date on which the books of
the Company shall close or a record shall be taken for such dividend,
distribution, subscription rights (specifying the date on which the holders of
common stock shall be entitled thereto) or for determining rights to vote in
respect of such Class A Common Stock Change Event, dissolution, liquidation or
winding up; and (B) in the case of any such Class A Common Stock Change Event,
dissolution, liquidation or winding up, at least thirty (30) days’ prior written
notice of the date when the same shall take place (and specifying the date on
which the holders of common stock shall be entitled to exchange their common
stock for securities or other property deliverable upon such Class A Common
Stock Change Event, dissolution, liquidation or winding up).

 

6



--------------------------------------------------------------------------------

Each such written notice shall set forth, in reasonable detail, (i) the event
requiring the notice, and (ii) if any adjustment is required to be made, (A) the
amount of such adjustment, (B) the method by which such adjustment was
calculated, (C) the adjusted Exercise Price (if the Exercise Price has been
adjusted), and (D) the total number of Warrant Shares subject to purchase
hereunder (assuming no Net Issuance) after giving effect to such adjustment, and
shall be given by first class mail, postage prepaid, or by reputable overnight
courier with all charges prepaid, addressed to Warrantholder at the address for
Warrantholder set forth in the registry referred to in Section 7.

(f) Timely Notice. Failure to timely provide such notice required by subsection
(e) above shall entitle Warrantholder to retain the benefit of the applicable
notice period notwithstanding anything to the contrary contained in any
insufficient notice received by Warrantholder. For purposes of this subsection
(f), and notwithstanding anything to the contrary in Section 12(g), the notice
period shall begin on the date Warrantholder actually receives a written notice
containing all the information required to be provided in such subsection (e).

Section 9. Representations, Warranties and Covenants of the Company.

(a) Reservation of Warrant Shares. The Warrant Shares issuable upon exercise of
Warrantholder’s rights (assuming no Net Issuance) have been duly and validly
reserved and, when issued in accordance with the provisions of this Warrant,
will be validly issued, fully paid and non-assessable, and will be free of any
taxes, liens, charges or encumbrances of any nature whatsoever; provided, that
the Warrant Shares issuable pursuant to this Warrant may be subject to
restrictions on transfer under state and/or federal securities laws. The Company
has made available to Warrantholder true, correct and complete copies of its
Charter and Bylaws. The issuance of certificates for Warrant Shares upon
exercise of this Warrant shall be made without charge to Warrantholder for any
issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of Warrant Shares;
provided, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of Warrantholder.

(b) Due Authority. The execution and delivery by the Company of this Warrant and
the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the Warrant Shares issuable hereunder, have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement: (i) does not violate the Company’s Charter or Bylaws; (ii) does
not contravene any law or governmental rule, regulation or order applicable to
the Company; and (iii) does not and will not contravene any provision of, or
constitute a default under, any indenture, mortgage, contract or other
instrument to which the Company is a party or by which it is bound. This
Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.

(d) Issued Securities. All issued and outstanding Class A Common Stock or other
securities of the Company have been duly authorized and validly issued and are
fully paid and nonassessable. All outstanding Class A Common Stock or other
securities of the Company were issued in full compliance with all federal and
state securities laws.

(e) Insurance. The Company has in full force and effect insurance policies, with
extended coverage, insuring the Company and its property and business against
such losses and risks, and in such amounts, as are customary for corporations
engaged in a similar business and similarly situated and as otherwise may be
required pursuant to the terms of any other contract or agreement.

 

7



--------------------------------------------------------------------------------

(f) Exempt Transaction. Subject to the accuracy of Warrantholder’s
representations in Section 10, the issuance of the Warrant Shares upon exercise
of this Warrant will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(2) thereof, and
(ii) the qualification requirements of the applicable state securities laws.

(g) Compliance with Rule 144. If Warrantholder proposes to sell Warrant Shares
issuable upon the exercise of this Warrant in compliance with Rule 144
promulgated by the Securities and Exchange Commission (the “SEC”), then, upon
Warrantholder’s written request to the Company, the Company shall furnish to
Warrantholder, within three Business Days after receipt of such request, a
written statement confirming the Company’s compliance with the requirements of
paragraphs (c) and (i) of such Rule, as such Rule may be amended from time to
time. Until such time as this Warrant and the Warrant Shares issued hereunder
have been sold pursuant to an effective registration statement under the Act or
such time as the requirements of paragraph (c) of Rule 144, as such Rule may be
amended from time to time, no longer apply to this Warrant or to such shares,
the Company covenants to timely file all reports required to be filed by the
Company under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
in such a manner so as to comply with paragraph (c) of Rule 144, as such Rule
may be amended from time to time.

(h) Registration of Shares.

(i) As soon as reasonably practicable after the Company becomes eligible to
register the offer and sale of its securities on a registration statement on
Form S-3 under the Act, but in no event later then one (1) month thereafter, the
Company shall, at its expense, file, with the SEC, a Form S-3 registration
statement under the Act covering the resale, by Warrantholder, of this Warrant
and the Warrant Shares underlying this Warrant on a delayed and continuous basis
pursuant to Rule 415 under the Act. The Company shall, at its expense, use
commercially reasonable efforts to cause such registration statement to become
effective under the Act as soon as reasonable practicable, but in no event later
than 90 days, after the date such registration statement is initially filed with
the SEC and shall use its best efforts to cause such registration statement (or,
to the extent applicable, a replacement registration statement filed in
accordance with Rule 415(a)(5) and (6) under the Act or otherwise) to be
continuously effective under the Act until such time as this Warrant and all
Warrant Shares issued hereunder have been sold pursuant to such registration
statement(s) or pursuant to Rule 144 (or any successor thereto). The Company
shall (x) cause amendments to each such registration statement (or to the
related prospectus(es)) to be filed to the extent necessary to comply with the
Act or to prevent any such registration statement (or prospectus) from
containing a material misstatement or omission of fact; and (y) promptly notify
Warrantholder when any such amendment is required (without disclosing to
Warrantholder any material non-public information relating to the Company or its
securities). Notwithstanding anything to the contrary herein, upon the
occurrence or existence of any pending corporate development that, in the
reasonable discretion of the Company, makes it appropriate to suspend the
availability of any such registration statement, the Company shall have the
right, by notice to Warrantholder, to cause Warrantholder to (and, upon its
receipt of such notice, Warrantholder shall) suspend sales pursuant to any such
registration statement, provided that such suspensions, when taken together,
shall in no event exceed 30 days in the aggregate in any three-month period or
75 days in the aggregate in any twelve-month period. Until such time as this
Warrant and the Warrant Shares issued hereunder have been sold pursuant to an
effective registration statement under the Act or pursuant to Rule 144 (or any
successor thereto) thereunder, the Company covenants to timely file all reports
required to be filed by the Company

 

8



--------------------------------------------------------------------------------

under the 1934 Act in such a manner so as to prevent the Company from becoming
ineligible to file a registration statement on Form S-3 under the Act.
Warrantholder agrees to provide all information relating to Warrantholder that
is reasonably and in good faith requested by the Company and that is required,
pursuant to the Act and the related rules and policies of the SEC, to be
included in any registration statement filed pursuant hereto.

(ii) The Company agrees to indemnify, defend and hold harmless each of
Warrantholder and each person, if any, who controls Warrantholder within the
meaning of Section 15 of the Act or Section 20 of the 1934 Act, and the
respective officers, directors, members, partners and representatives of the
foregoing (collectively, the “Warrantholder Indemnified Parties”), from and
against any loss, damage, expense, liability, claim or any actions in respect
thereof (including the reasonable cost of investigation) which such
Warrantholder Indemnified Party may incur or become subject to under the Act,
the 1934 Act or otherwise, insofar as such loss, damage, expense, liability,
claim or action arises out of or is based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement
filed by the Company to register the resale, by Warrantholder, of this Warrant
or the Warrant Shares underlying this Warrant, or any related prospectus,
preliminary prospectus or “free writing prospectus” (as defined in Rule 405
under the Act), or in any amendment or supplement to the foregoing, or arises
out of or is based upon any omission or alleged omission to state a material
fact required to be stated in any such registration statement, or in any
amendment or supplement thereto, or necessary to make the statements therein not
misleading, or arises out of or is based upon any omission or alleged omission
to state a material fact necessary in order to make the statements made in any
such prospectus, preliminary prospectus or free writing prospectus, or in any
amendment or supplement thereto, in the light of the circumstances under which
such statements were made, not misleading, and the Company shall reimburse, as
incurred, such Warrantholder Indemnified Party for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, damage, expense, liability, claim or action in respect thereof; provided,
however, that the Company shall not be required to provide any indemnification
pursuant to this Section paragraph insofar as any such loss, damage, expense,
liability, claim or action arises out of or is based upon any untrue statement
or omission or alleged untrue statement or omission of a material fact contained
in, or omitted from, and in conformity with information furnished in writing by
or on behalf of Warrantholder to the Company expressly for use in, any such
registration statement, prospectus, preliminary prospectus or free writing
prospectus; provided further, however, that the indemnity agreement in this
Section 9(h)(ii) shall be in addition to any liability which the Company may
otherwise have to any Warrantholder Indemnified Party. Each reference to any
registration statement, prospectus, preliminary prospectus or free writing
prospectus in the immediately preceding paragraph shall be deemed to include
each document, if any, incorporated by reference therein.

(iii) Warrantholder agrees to indemnify, defend and hold harmless each of the
Company, each person who controls the Company within the meaning of Section 15
of the Act or Section 20 of the 1934 Act, and the respective officers,
directors, members, partners and representatives of the foregoing (the “Company
Indemnified Parties”) from and against any loss, damage, expense, liability,
claim or any actions in respect thereof (including the reasonable cost of
investigation) which such Company Indemnified Party may incur or become subject
to under the Act, the 1934 Act or otherwise, insofar as such loss, damage,
expense, liability, claim or action arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in, and in
conformity with information (the “Warrantholder Information”) furnished in
writing by or on behalf of Warrantholder to the Company expressly for use in,
any registration statement filed by the Company to register the resale, by

 

9



--------------------------------------------------------------------------------

Warrantholder, of this Warrant or the Warrant Shares underlying this Warrant, or
any related prospectus, preliminary prospectus or “free writing prospectus” (as
defined in Rule 405 under the Act), or in any amendment or supplement to the
foregoing, or arises out of or is based upon any omission or alleged omission to
state a material fact in connection with such Warrantholder Information, which
material fact was not contained in such Warrantholder Information, and which
material fact was either (x) required to be stated in any such registration
statement, or in any amendment or supplement thereto, or necessary to make the
statements therein not misleading or (y) necessary in order to make the
statements made in any such prospectus, preliminary prospectus or free writing
prospectus, or in any amendment or supplement thereto, in the light of the
circumstances under which such statements were made, not misleading, and
Warrantholder shall reimburse, as incurred, such Company Indemnified Party for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any loss, damage, expense, liability, claim or action
in respect thereof. The indemnity agreement in this Section 9(h)(iii) shall be
in addition to any liability which Warrantholder may otherwise have to any
Company Indemnified Party. Notwithstanding anything herein to the contrary, in
no event shall the liability of Warrantholder hereunder be greater that in
amount than the dollar amount of the proceeds received by Warrantholder upon the
sale, pursuant to any such registration statement, of this Warrant or the
Warrant Shares underlying this Warrant.

(iv) If any action, suit or proceeding (each, a “Proceeding”) is brought against
any person in respect of which indemnity may be sought pursuant to either
Section 9(h)(ii) or Section 9(h)(iii), then such person (the “Indemnified
Party”) shall promptly notify the person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing of the institution of such
Proceeding and the Indemnifying Party shall assume the defense of such
Proceeding; provided, however, that the omission to so notify such Indemnifying
Party shall not relieve such Indemnifying Party from any liability which it may
have to such Indemnified Party or otherwise, except to the extent the
Indemnifying Party is materially prejudiced by such omission. Such Indemnified
Party shall have the right to employ its own counsel in any such case, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless the employment of such counsel shall have been authorized in
writing by such Indemnifying Party in connection with the defense of such
Proceeding or such Indemnifying Party shall not have employed counsel to have
charge of the defense of such Proceeding within 30 days of the receipt of notice
thereof or such Indemnified Party shall have reasonably concluded upon the
written advice of counsel that there may be one or more defenses available to it
that are different from, additional to or in conflict with those available to
such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Indemnified Parties who are parties to such
action). An Indemnifying Party shall not be liable for any settlement of such
Proceeding effected without the written consent of such Indemnifying Party, but
if settled with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any loss or liability by reason of such settlement.
Notwithstanding the anything to the contrary in the foregoing sentence, if at
any time an Indemnified Party shall have requested an Indemnifying Party to
reimburse such Indemnified Party for fees and expenses of counsel as
contemplated by the second sentence of this Section 9(h)(iv), then such
Indemnifying Party agrees that it shall be liable for any settlement of any

 

10



--------------------------------------------------------------------------------

Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 Business Days after receipt by such Indemnifying Party
of the aforesaid request, (ii) such Indemnifying Party shall not have fully
reimbursed such Indemnified Party in accordance with such request prior to the
date of such settlement and (iii) such Indemnified Party shall have given such
Indemnifying Party at least 30 days’ prior notice of its intention to settle. No
Indemnifying Party shall, without the prior written consent of any Indemnified
Party, effect any settlement of any pending or threatened Proceeding in respect
of which such Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding and does not
include an admission of fault or culpability or a failure to act by or on behalf
of such Indemnified Party.

(v) If the indemnification provided for in this Section 9(h) is unavailable to
an Indemnified Party under Section 9(h)(ii) or Section 9(h)(iii), or
insufficient to hold such Indemnified Party harmless, in respect of any losses,
damages, expenses, liabilities, claims or actions referred to therein, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, damages, expenses, liabilities, claims or actions (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company, on the one hand, and by Warrantholder, on the other hand, from the
offering of this Warrant or the Warrant Shares underlying this Warrant or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and of Warrantholder, on the other hand, in
connection with the statements or omissions which resulted in such losses,
damages, expenses, liabilities, claims or actions, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and of Warrantholder, on the other hand, shall be determined by reference to,
among other things, whether the untrue statement or alleged untrue statement of
a material fact or omission or alleged omission relates to information supplied
by the Company or by Warrantholder and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
damages, expenses, liabilities, claims and actions referred to above shall be
deemed to include any reasonable legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any
Proceeding. The Company and Warrantholder agree that it would not be just and
equitable if contribution pursuant to this Section 9(h)(v) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 9(h)(v).
Notwithstanding anything to the contrary herein, Warrantholder shall not be
required to contribute any amount in excess of the amount by which the total
price at which this Warrant or the Warrant Shares underlying this Warrant giving
rise to such contribution obligation and sold by Warrantholder were offered
pursuant to any registration statement filed by the Company exceeds the amount
of any damages which Warrantholder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

(vi) The remedies provided for in this Section 9(h) are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Indemnified Party at law or in equity. The indemnity and contribution provisions
contained in this Section 9(h) shall remain operative and in full force and
effect regardless of (i) any termination of this Warrant, (ii) any investigation
made by or on behalf of any Indemnified Party and (iii) the sale of this Warrant
or the Warrant Shares underlying this Warrant.

 

11



--------------------------------------------------------------------------------

(i) Denomination Exchanges. Warrantholder shall have the right to request the
Company to cause any portion of this Warrant to be represented by one or more
separate warrants (each, a “Separate Warrant”), each in the form of a Form
Warrant, and the Company hereby covenants that, upon each such request, the
Company shall (x) execute and deliver, to Warrantholder, an amended Warrant,
which shall reflect the removal of such portion of such portion of this Warrant;
and (y) execute and deliver, to Warrantholder, one or more Separate Warrants,
each in the form of the Form Warrant, having an aggregate number of underlying
Warrant Shares (assuming no Net Issuance), and having a per share Exercise
Price, equal to the number of underlying Warrant Shares (assuming no Net
Issuance) and the Exercise price, respectively, of such portion of this Warrant.

Section 10. Representations and Covenants of Warrantholder.

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of Warrantholder:

(a) Investment Purpose. The right to acquire Warrant Shares upon exercise of
Warrantholder’s rights contained herein will be acquired for investment and not
with a view to the sale or distribution of any part thereof, and Warrantholder
has no present intention of selling or engaging in any public distribution of
the same, in each case except pursuant to a registration or exemption.

(b) Private Issue. Warrantholder understands (i) that the Warrant Shares
issuable upon exercise of this Warrant is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Warrant will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated in part on the representations set forth in this
Section 10.

(c) Financial Risk. Warrantholder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

(d) Risk of No Registration. Warrantholder understands that if the Company does
not have any class of its securities registered pursuant to Section 12 of the
1934 Act, or file reports pursuant to Section 15(d) of the 1934 Act, or if a
registration statement covering this Warrant or the underlying Warrant Shares
under the Act is not in effect when it desires to sell (i) the rights to
purchase Warrant Shares pursuant to this Warrant or (ii) the Warrant Shares
issuable upon exercise of the right to purchase, it may be required to hold such
securities for an indefinite period. Warrantholder also understands that any
sale of (A) its rights hereunder to purchase Warrant Shares or (B) Warrant
Shares issued or issuable hereunder which might be made by it in reliance upon
Rule 144 under the Act may be made only in accordance with the terms and
conditions of that Rule.

(e) Accredited Investor. Warrantholder is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Act.

(f) No Short Sales. Prior to the Effective Date, Warrantholder has not engaged
in any “short sales” of the Class A Common Stock, which short sales have not
been covered before such Effective Date. At no time when Warrantholder holds (or
has a beneficial interest in) any Warrant Shares issued or issuable pursuant to
this Warrant shall Warrantholder engage in “short sales” of the Class A Common
Stock. The term “short sale” shall mean any sale of a security which the seller
does not own or any sale which is consummated by the delivery of a security
borrowed by, or for the account of, the seller.

 

12



--------------------------------------------------------------------------------

Section 11. Transfers.

Subject to compliance with applicable federal and state securities laws, this
Warrant and all rights hereunder are transferable, in whole or in part, without
charge to the holder hereof (except for transfer taxes) upon surrender of this
Warrant properly endorsed. Each taker and holder of this Warrant, by taking or
holding the same, consents and agrees that this Warrant, when endorsed in blank,
shall be deemed negotiable, and that the holder hereof, when this Warrant shall
have been so endorsed and its transfer recorded on the Company’s books, shall be
treated by the Company and all other persons dealing with this Warrant as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented by this Warrant. The transfer of this Warrant shall be
recorded on the books of the Company upon receipt by the Company of a notice of
transfer in the form attached hereto as Exhibit III (the “Transfer Notice”), at
its principal offices and the payment to the Company of all transfer taxes and
other governmental charges imposed on such transfer, in each case that are not
to be paid by the Company pursuant hereto. Until the Company receives such
Transfer Notice, the Company may treat the registered owner hereof as the owner
for all purposes.

Section 12. Miscellaneous.

(a) Effective Date. The provisions of this Warrant shall be construed and shall
be given effect in all respects as if it had been executed and delivered by the
Company on the date hereof. This Agreement shall be binding upon any successors
or assigns of the Company.

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the non-defaulting party will not have an adequate remedy at law and where
damages will not be readily ascertainable. Each party hereto expressly agrees
that it shall not oppose an application by the non-defaulting party or any other
person entitled to the benefit of this Warrant requiring specific performance of
any or all provisions hereof or enjoining a party from continuing to commit any
such breach of this Warrant. The parties hereto hereby agree that the terms of
this Warrant shall be specifically enforceable by either party hereto.

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of Warrantholder
against impairment.

(d) Additional Documents. The Company, upon execution of this Warrant, shall
provide Warrantholder with a certificate of an officer of the Company to the
effect that the representations, warranties and covenants set forth in Sections
9(a) through 9(d), 9(f) and 9(g) are true and correct as of the date hereof. The
Company shall also supply such other documents as Warrantholder may from time to
time reasonably request.

(e) Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and Warrantholder relating hereto, the prevailing party shall be
entitled to reasonable and documented attorneys’ fees and expenses and all costs
of proceedings incurred in enforcing this Warrant. For the purposes of this
Section 12(e), attorneys’ fees shall include without limitation fees incurred in
connection

 

13



--------------------------------------------------------------------------------

with the following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.

(f) Severability. In the event any one or more of the provisions of this Warrant
shall for any reason be held invalid, illegal or unenforceable, the remaining
provisions of this Warrant shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable valid, legal
and enforceable provision, which comes closest to the intention of the parties
underlying the invalid, illegal or unenforceable provision.

(g) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Warrant or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery if transmission or delivery occurs
on a Business Day at or before 5:00 pm in the time zone of the recipient, or, if
transmission or delivery occurs on a non-Business Day or after such time, the
first Business Day thereafter, or the first Business Day after deposit with an
overnight express service or overnight mail delivery service; or (ii) the third
calendar day after deposit in the United States mails, with proper first class
postage prepaid, and shall be addressed to the party to be notified as follows:

If to Warrantholder:

c/o Khosla Ventures

3000 Sand Hill Road

Building 3, Suite 190

Menlo Park, CA 94025

Attention: Vinod Khosla

Facsimile: 650-926-9590

Telephone: 650-376-8500

If to the Company:

13001 Bay Park Road

Pasadena, Texas 77507

Attn: Chief Financial Officer

Attn: General Counsel

Telephone: 281-694-8700

Fax: 281-694-8799

Attention: Chris Artzer, General Counsel

or to such other address as each party may designate for itself by like notice.

(h) Entire Agreement; Amendments. This Agreement and the Loan Agreement
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof, and supersedes and replaces in their
entirety any prior proposals, term sheets, letters, negotiations or other
documents or agreements, whether written or oral, with respect to the subject
matter hereof. None of the terms of this Warrant may be amended except by an
instrument executed by each of the parties hereto.

 

14



--------------------------------------------------------------------------------

(i) Headings. The various headings in this Warrant are inserted for convenience
only and shall not affect the meaning or interpretation of this Warrant or any
provisions hereof.

(j) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Warrant and, specifically, the provisions of Sections 12(n), 12(o), 12(p), 12(q)
and 12(r).

(k) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Warrant. In the event an ambiguity or question
of intent or interpretation arises, this Warrant shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Warrant.

(l) No Waiver. No omission or delay by either party at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by the other party at any time designated, shall
be a waiver of any such right or remedy to which such party is entitled, nor
shall it in any way affect the right of such party to enforce such provisions
thereafter.

(m) Survival. All agreements, representations and warranties contained in this
Warrant or in any document delivered pursuant hereto shall be for the benefit of
Warrantholder and shall survive the execution and delivery of this Warrant and
the expiration or other termination of this Warrant.

(n) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

(o) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Warrant may be brought in any state or federal court of
competent jurisdiction located in the State of California. By execution and
delivery of this Warrant, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in New York, New York; (b) waives any
objection as to jurisdiction or venue in New York, New York; (c) agrees not to
assert any defense based on lack of jurisdiction or venue in the aforesaid
courts; and (d) irrevocably agrees to be bound by any judgment rendered thereby
in connection with this Warrant. Service of process on any party hereto in any
action arising out of or relating to this Warrant shall be effective if given in
accordance with the requirements for notice set forth in Section 12(g), and
shall be deemed effective and received as set forth in Section 12(g). Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of either party to bring proceedings in the courts
of any other jurisdiction.

(p) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY. This waiver extends to all such Claims, including Claims that involve
persons other than the Company and Warrantholder; Claims that arise out of or
are in any way connected to the relationship between the Company and
Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Warrant.

 

15



--------------------------------------------------------------------------------

(q) Arbitration. If the Mutual Waiver of Jury Trial set forth in Section 12(p)
is ineffective or unenforceable, the parties agree that all Claims shall be
submitted to binding arbitration in accordance with the commercial arbitration
rules of JAMS (the “Rules”), such arbitration to occur before one arbitrator,
which arbitrator shall be a retired New York state judge or a retired Federal
court judge. Such proceeding shall be conducted in New York, New York, with New
York rules of evidence and discovery applicable to such arbitration. The
decision of the arbitrator shall be binding on the parties, and shall be final
and nonappealable to the maximum extent permitted by law. Any judgment rendered
by the arbitrator may be entered in a court of competent jurisdiction and
enforced by the prevailing party as a final judgment of such court.

(r) Prearbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.

(s) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

(t) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
by reason of the other party’s failure to perform any of the obligations under
this Warrant and agree that the terms of this Warrant shall be specifically
enforceable by either party hereto. If a party hereto institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that such party has an adequate remedy at law, and such person shall not
offer in any such action or proceeding the claim or defense that such remedy at
law exists.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be executed
by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:     KIOR, INC.       By:   /s/ Fred H. Cannon       Name:   Fred H.
Cannon       Title:   President and Chief Executive Officer   Notice Address:  
  Attn:   General Counsel         13001 Bay Park Road         Pasadena, TX 77507
        Facsimile: (281) 694-8799

 

WARRANTHOLDER:     KFT TRUST, VINOD KHOSLA, TRUSTEE       By:   /s/ Vinod Khosla
      Name:   Vinod Khosla       Title:   Trustee   Notice Address:     Attn:  
c/o Khosla Ventures         3000 Sand Hill Road         Building 3, Suite 190  
      Menlo Park, CA 94025         Facsimile: (650) 926-9590

[SIGNATURE PAGE TO WARRANT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT    I

NOTICE OF EXERCISE

To: [                                        ]

 

(1) The undersigned Warrantholder hereby elects to purchase [            ]
shares of the Class [__] Class A Common Stock of [                    ],
pursuant to the terms of the Agreement dated the [        ] day of
[            ,             ] (the “Agreement”) between [            ] and
Warrantholder, and [CASH PAYMENT: tenders herewith payment of the Purchase Price
in full.] [NET ISSUANCE: elects pursuant to Section 3(a) of the Agreement to
effect a Net Issuance.] [The undersigned Warrantholder hereby elects that the
Exercise Date be deemed, pursuant to the last sentence of Section 8(a), to be
the effective date of the currently pending Class A Common Stock Change Event.]

 

(2) Please issue a certificate or certificates representing said shares of
Class A Common Stock in the name of the undersigned or in such other name as is
specified below.

 

  (Name)   (Address)

WARRANTHOLDER:                                         

 

By:     Title:     Date:    

 

I-1



--------------------------------------------------------------------------------

EXHIBIT    II

ACKNOWLEDGMENT OF EXERCISE

The undersigned [                                                             ],
hereby acknowledge receipt of the “Notice of Exercise” from [            ] to
purchase [            ] shares of the Class A Common Stock of
[                    ], pursuant to the terms of the Agreement, and further
acknowledges that [            ] shares remain subject to purchase under the
terms of the Agreement (assuming no Net Issuance).

 

                COMPANY:     [                                         ]      
By:           Title:           Date:    

 

II-1



--------------------------------------------------------------------------------

EXHIBIT    III

TRANSFER NOTICE

(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to

 

        (Please Print)          whose address is                               
Dated:____________________________________________________________________      
   Holder’s Signature:__________________________________________________________
        
Holder’s Address:___________________________________________________________   
           Signature Guaranteed:           

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

 

III-1